[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed in part; reversed in part, and enter judgment in part for appellant. See Opinion and Judgment Entry. [FORD] (CHRISTLEY) (O'NEILL)
MISCELLANEOUS:
In reviewing a claim of judicial misconduct, there is a presumption that the trial judge is unbiased and free of prejudice. The party asserting judicial misconduct bears the burden of rebutting this presumption and showing resulting prejudice.
JURY INSTRUCTIONS:
The general rule is that a party may not argue on appeal an erroneous jury instruction unless it was properly objected to at trial.
PREJUDMENT INTEREST/ATTORNEY FEES:
Attorney fees may be awarded when there has been a finding of actual malice and an actual award of punitive damages.